Title: From James Madison to William Hull, 1 August 1805
From: Madison, James
To: Hull, William


          
            Sir.
            Department of State August 1st. 1805.
          
          I enclose an extract of a letter from the Postmaster General to the President containing information that trespasses are committing on a certain species of timber, growing on the public lands near lake Erie. It is the President’s direction that you warn by proclamation all persons from committing such trespass, and that you be afterwards watchful to cause the trespassers to suffer proper legal animadversion. I am &c.
          
            James Madison
          
        